MEMORANDUM **
J. Jesus Hernandez Zuniga, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his appliea*598tion for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that Hernandez Zuniga failed to show exceptional and extremely unusual hardship to his United States citizen children. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir.2005).
Hernandez Zuniga’s contentions that the IJ violated his due process rights by failing to conduct a complete hardship analysis and by applying an overly restrictive hardship standard are not supported by the record and do not amount to colorable constitutional claims. See id. at 930.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.